[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                         ________________________          FILED
                                                  U.S. COURT OF APPEALS
                               No. 10-12231         ELEVENTH CIRCUIT
                                                      AUGUST 25, 2010
                           Non-Argument Calendar
                         ________________________        JOHN LEY
                                                          CLERK

                    D. C. Docket No. 8:07-cv-01935-T-EAJ

AHMET HEPSEN,

                                                              Plaintiff-Appellant,

                                     versus

J.C. CHRISTENSEN AND ASSOCIATES, INC.,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (August 25, 2010)

Before BLACK, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      This appeal concerns an award of attorneys’ fees under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. After a one-day
bench trial before a magistrate judge, Defendant J.C. Christensen and Associates,

Inc. (“Christensen”), was found to have committed two violations of the FDCPA.

The magistrate judge awarded Plaintiff Ahmet Hepsen (“Hepsen”) $500 in

statutory damages. Having prevailed in his FDCPA action, Hepsen filed a motion

for an award of attorneys’ fees under the FDCPA. At the time the magistrate

judge ruled on the motion, Hepsen sought $54,273.50 in attorneys’ fees.1 Hepsen

did not receive the requested $54,273.50.

       In determining a reasonable fee award, the magistrate judge set Attorney

Condon’s reasonable hourly rate at $300, instead of the $350 requested. The

magistrate judge then reduced the total hours by fifty percent, from 165.6 hours to

82.8 hours, on the grounds that the total hours billed were excessive, time entries

were vague, and billing for co-counsels’ service was unnecessary. Using these

figures, the magistrate judge calculated a lodestar amount of $25,153.50.2 The

magistrate judge then reduced that lodestar amount by an additional ten percent

based on results obtained, resulting in a final fee award of $22,638.15.

       After his motion for reconsideration was denied, Hepsen timely appealed


       1
             Hepsen originally sought $126,187.35 in fees based on a 2.5 multiplier of the fee
award. Hepsen withdrew that request before the magistrate judge ruled on his motion.
       2
               The total amount includes 3.3 hours of paralegal work at an hourly rate of $95.
Neither of these figures is challenged on appeal.

                                                2
the fee award. After review of the record and the parties’ briefs, we affirm.

                                  I. DISCUSSION

      “We . . . review the district court’s award of attorneys’ fees and costs for

abuse of discretion, revisiting questions of law de novo and reviewing subsidiary

findings of fact for clear error.” Atlanta J. & Const. v. City of Atlanta Dep’t of

Aviation, 442 F.3d 1283, 1287 (11th Cir. 2006).

      A. Hourly Rate

      Hepsen contends that the $300 hourly rate set by the magistrate judge was

an abuse of discretion. The magistrate judge reviewed Plaintiff’s affidavits from

Attorney Condon and another attorney, Kerry Brown. Both affidavits stated that

an hourly rate of $350 was reasonable. The magistrate judge also reviewed

affidavits from Christensen’s counsel, Ernest Kohlmyer, and Dale Golden, a local

attorney who handles FDCPA cases. Kohlmyer asserted that FDCPA attorneys in

the Tampa area generally receive hourly rates of $175 to $250. Golden stated that

$250 was the maximum reasonable hourly rate for FDCPA attorneys in the Tampa

area. The magistrate judge also reviewed recent fee awards to Condon’s firm for

FDCPA cases and recent fee awards in FDCPA cases in the Middle District of

Florida. The fees in the recent cases from the Middle District ranged from hourly

rates of $200 to $350. The magistrate judge concluded that the case was of a

                                          3
“routine, straightforward nature,” but because it was tried, “it required a certain

amount of expertise in both the FDCPA and federal civil procedure and trial

practice.” In light of those considerations, the magistrate judge concluded that

$300 was a reasonable hourly rate.

      “A reasonable hourly rate is the prevailing market rate in the relevant legal

community for similar services by lawyers of reasonably comparable skills,

experience, and reputation.” Norman v. Hous. Auth. of Montgomery, 836 F.2d

1292, 1299 (11th Cir. 1988). A party seeking fees must produce satisfactory

evidence that the fee sought is in line with prevailing market rates. Loranger v.

Stierheim, 10 F.3d 776, 781 (11th Cir. 1994). Satisfactory evidence entails more

than an affidavit of the attorney performing the work. Id. In this matter, “[a] court

. . . ‘is itself an expert on the question and may consider its own knowledge and

experience concerning reasonable and proper fees and may form an independent

judgment either with or without the aid of witnesses as to value.’” Id. (quoting

Norman, 836 F.2d at 1303).

      The magistrate judge did not abuse her discretion in setting the reasonable

hourly rate at $300. The magistrate judge considered affidavits from both sides,

fee awards in similar cases, see Norman, 836 F.2d at 1299 (noting that reasonable

rate is determined by reference to “similar services by lawyers of reasonably

                                          4
comparable skills”), and her own experience in setting the fee. There is no

indication that the magistrate judge’s independent judgment that $300 was a

reasonable hourly rate was clearly erroneous. The fee was within the range

described by the experts and commensurate with fee awards in similar cases.

Accordingly, we conclude that the magistrate judge did not abuse her discretion in

setting the reasonable hourly rate.

      B. Reasonable Number of Hours

      Hepsen contends that the magistrate judge abused her discretion by

reducing the number of hours requested by fifty percent to arrive at the number of

hours reasonably expended. Hepsen requested reimbursement for 165.6 hours,

exclusive of paralegal time. The magistrate judge concluded that an across-the-

board reduction, as opposed to an hour-by-hour analysis, was appropriate because

“Plaintiff’s invoices contain numerous instances of excessive or redundant billing

or vague time entries.” The magistrate judge then went on to detail a number of

examples of redundant, excessive, or vague entries, as well as entries seeking

reimbursement for non-compensable clerical work performed by an attorney. The

magistrate judge also noted multiple instances where non-compensable clerical

work was “block billed” with legal tasks without distinguishing between the two.

In light of those factors, the magistrate judge concluded that a fifty percent

                                          5
reduction was appropriate “due to the excessive number of hours claimed, vague

time entries, and billing for co-counsels’ [unnecessary] services.” After the

reduction, the magistrate judge set the reasonable number of compensable hours at

82.8 hours.

      In ascertaining the reasonable number of hours spent on the litigation,

“excessive, redundant or otherwise unnecessary hours should be excluded from

the amount claimed.” Norman, 836 F.2d at 1301 (internal quotation marks

omitted). “When a district court finds the number of hours claimed is

unreasonably high, the court has two choices: it may conduct an hour-by-hour

analysis or it may reduce the requested hours with an across-the-board cut.”

Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008). Although an

hour-by-hour approach is sometimes preferable, “fee documentation can be so

voluminous as to render an hour-by-hour review impractical.” Loranger, 10 F.3d

at 783. In such cases, an across-the-board cut may be appropriate, as long as a

court “articulate[s] [its] reasons for selecting specific percentage reductions.” Id.

“In the final analysis, exclusions for excessive or unnecessary work on given tasks

must be left to the discretion of the district court.” Id.

      The magistrate judge did not abuse her discretion in determining that the

reasonable number of compensable hours was 82.8 hours. The magistrate judge

                                            6
concluded that not all of the requested time was compensable because the number

of hours claimed was excessive, many of the time entries were vague, and billing

for co-counsels’ services was unnecessary and cited numerous examples of such

entries. There is no indication in the record that the magistrate judge clearly erred

in that respect. The magistrate judge also articulated the reason for reducing the

hours claimed by fifty percent, namely that “the number of hours billed vastly

exceeds what was necessary to prosecute Plaintiff’s claims and it appears that at

least half of Plaintiff’s counsel’s time entries lack sufficient detail to enable the

court to determine the nature of the service provided.” There is also no indication

that the magistrate judge clearly erred in reaching that conclusion. Thus, we

conclude that the magistrate judge did not abuse her discretion in setting the

reasonable number of compensable hours spent on the litigation.

      C. Reduction for Results Obtained

      Finally, Hepsen challenges the magistrate judge’s decision to reduce the fee

award an additional ten percent for results obtained as an abuse of discretion. The

magistrate judge noted that Hepsen sought to recover $1,000 in statutory damages,

$2,500 in actual damages, and punitive damages in an unspecified amount, but

only actually recovered $500 in statutory damages. In light of Hepsen’s limited

success in that regard, the magistrate judge concluded that an additional ten

                                           7
percent reduction was appropriate.

      “After the lodestar is determined by multiplication of a reasonable hourly

rate times hours reasonably expended, the court must next consider the necessity

of an adjustment for results obtained.” Norman, 836 F.2d at 1302. “If the result

was partial or limited success, then the lodestar must be reduced to an amount that

is not excessive.” Id. “In doing so, the court may attempt to identify specific

hours spent in unsuccessful claims or it may simply reduce the award by some

proportion.” Id. “A reduction is appropriate if the relief, however significant, is

limited in comparison to the scope of the litigation as a whole.” Id. “[T]he relief a

plaintiff requested is indeed relevant to determining the extent of that plaintiff’s

success.” Popham v. City of Kennesaw, 820 F.2d 1570, 1581 (11th Cir. 1987).

      The magistrate judge did not abuse her discretion in concluding that a ten

percent reduction was appropriate in light of the results obtained. Hepsen only

achieved partial success because although he sought statutory, actual, and punitive

damages, he ultimately only recovered a portion of the statutory damages sought.

There is no indication in the record that the magistrate judge abused her discretion

in concluding that such limited success warranted a ten percent reduction. Thus,

we conclude that the magistrate judge did not abuse her discretion in that respect.

                                 II. CONCLUSION

                                           8
      For the foregoing reasons, we conclude that the magistrate judge did not

abuse her discretion in calculating the reasonable attorneys’ fees in the case.

      AFFIRMED.




                                          9